Citation Nr: 0521782	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-34 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to March 7, 2002 for 
the grant of service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from September 1939 to 
December 1944, from November 1948 to January 1954 and from 
November 1954 to June 1957.  He died in December 1984; the 
appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Atlanta, Georgia, which granted service connection for the 
cause of the veteran's death and assigned an effective date 
of March 7, 2002.  


FINDINGS OF FACT

1.  After a prior denial of entitlement to service connection 
for cause of the veteran's death, the first application to 
reopen the claim of entitlement to service connection for 
cause of the veteran's death was filed with the RO on October 
3, 2001.

3.  The doctor's letter of March 24, 2003, which provides an 
opinion linking the veteran's service connected respiratory 
condition to the pneumonia that caused his death, is the 
earliest date at which entitlement to service connection 
arose.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 7, 2002 for 
the grant of service connection for cause of the veteran's 
death are not met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107, 
5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.303, 3.306, 3.307, 3.309, 3.310, 3.312, 3.400(c)(2), 
3.402(b)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in February 
2003 prior to the issuance of the November 2003 rating 
decision granting service connection for cause of death, the 
RO advised the appellant of the VCAA and of the evidence it 
had and what evidence was needed to prevail on her claim.  
Because the notice predated the rating decision, it is in 
compliance with the provisions of 38 C.F.R. § 3.159(b).  She 
was notified of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to respond in a timely matter to 
the VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also asked to submit 
evidence in her possession or to advise VA if there were any 
other information or evidence she considered relevant to her 
claim so that VA could help by getting that evidence.  

In addition, the earlier effective date claim on appeal 
follows a granting of the cause of death claim from the 
November 2003 rating decision.  If, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue. VAOPGCPREC 
8-2003.  In other words, VA was not obligated to provide the 
appellant with notice of the information necessary to 
substantiate the earlier effective date.  Nevertheless, 
notice of the applicable law and reasons for the denial of 
this claim was provided in the May 2004 statement of the 
case.  The Board concludes that VA has met its duty to assist 
in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes the veteran's 
death certificate, surgeon general records, available service 
medical records, private medical records and a medical 
opinion regarding the cause of the veteran's death.  There is 
no outstanding duty to obtain medical opinion in support of 
the appellant's claim for VA to discharge in this effective 
date case..  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II .  Entitlement to an effective date prior to March 7, 2002 
for the grant of service connection for cause of the 
veteran's death

To determine the correct effective date for the grant of 
service connection, the Board will compare the date of 
receipt of the earliest application to reopen the claim and 
the date that entitlement to service connection arose.  For a 
claim received after a final disallowance, the effective date 
for the grant of service connection for cause of the 
veteran's death based on submission of new and material 
evidence is the later of the date of receipt of the claim to 
reopen and the date that entitlement to service connection 
for cause of the veteran's death arose. See 38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  

Under the applicable criteria, the effective date of an award 
of compensation or dependency and indemnity compensation to a 
surviving spouse will be the date of receipt of the claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. 
§§ 510(a), 5110(d); 38 C.F.R. § 3.402(c)(1).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from an appellant or his 
or her representative, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the veteran , it will be considered filed as of 
the date of receipt of the informal claim. When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim. 38 C.F.R. § 3.155.

The record reflects that there was a prior final denial of 
service connection for cause of the veteran's death.  At the 
time of his death in December 1984 death, he was service 
connected for the following conditions:  Back strain, 
condition of the skeletal system, malaria, upper respiratory 
condition and abscess of lung.  His December 1984 terminal 
hospital records showed treatment for symptoms of shortness 
of breath and pain over the chest wall after an alcohol 
related fall.  X-rays showed almost complete consolidation of 
the left hemithorax with sparing of the apex and periphery of 
the left base, acute, non displaced fracture of the lateral 
aspect of the left 9th rib and scarring versus subsegmental 
atelectasis in the right base.  His death certificate gave 
the cause of death as bronchopneumonia, left lung.  None of 
these records suggested a link between any service connected 
disability and the cause of his death.  

The earliest medical evidence linking the veteran's death to 
his service connected condition is a letter dated March 24, 
2003 from a private physician.  There is no date stamp on 
this letter.  This physician noted that the veteran had 
developed pneumonia with a lung abscess in service and opined 
that it appears that he had respiratory problems ever since.  
The physician noted a recurrence of pneumonia in 1959 and the 
overwhelming pneumonitis in 1984.  He stated that it would 
seem likely that all these were in some way related to his 
initial episode of pneumonitis in 1950 and therefore service 
connected.  

The earliest date of receipt of a claim to reopen was a 
letter to a senator regarding entitlement to service 
connection for cause of the veteran's death, which was dated 
October 3, 2001, but contained no date stamp.  A letter dated 
October 12, 2001 from the senator to the appellant stated 
that the senator had contacted the VA on the appellant's 
behalf regarding this issue.  Correspondence between the RO 
and the senator on November 7, 2001 suggests that the RO 
received the claim prior to this correspondence.  A formal 
application for entitlement to DIC benefits was submitted to 
the RO on March 7, 2002.  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p).  Any communication or action, indicating an 
intent to apply for a benefit under the laws administered by 
VA and identifying the benefit sought, from a claimant or a 
duly authorized representative may be considered an informal 
claim. 38 C.F.R. § 3.155(a).  An informal request for 
reopening will be accepted as a claim, and the date of 
receipt is the date on which the claim, information, or 
evidence is received in VA. See 38 C.F.R. §§ 3.1(r), 3.151, 
3.155(c).  Prior to the October 2001 communication to and 
from the senator, there is no other document received that 
could be construed as a claim to reopen.  However, the 
October 3, 2001 letter to the senator is acceptable as the 
date of an informal claim.  

The earliest date that entitlement to service connection for 
cause of the veteran's death arose was in March 2003 when the 
VA first received the physician's letter linking the 
veteran's service connected respiratory disorder to his 
death.  The death of a veteran will be considered as having 
been due to a service- connected disability when the evidence 
establishes that such disability was a principal or 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
service-connected disability is a contributory cause of death 
if it contributed substantially or materially to the 
production of death. See 38 C.F.R. § 3.312(c)(1).  
Unfortunately, a new diagnosis and nexus opinion cannot 
overcome the finality of the previous, final decision based 
on the evidence available at that time, which did not include 
this nexus opinion, as it was not available until March 2003.  
Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).

Although the entitlement to service connection for cause of 
the veteran's death was not until March 24, 2003, the RO 
established an effective date of March 7, 2002, the date that 
the appellant submitted a formal claim for DIC benefits.  As 
the date that actual entitlement to service connection for 
cause of the veteran's death arose is subsequent to either 
the formal claim recognized by the RO as March 7, 2002 or the 
earlier senatorial correspondence of October 2001, accepted 
as an informal claim, the RO is noted to have assigned an 
effective date earlier than that to which the appellant was 
legally entitled.  

In sum, an effective date prior to March 7, 2002 for the 
grant of service connection for cause of the veteran's death 
is not warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.151, 3.155, 3.400.


ORDER

Entitlement to an effective date prior to March 7, 2002 for 
the grant of service connection for cause of the veteran's 
death is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


